Case: 18-60533      Document: 00515120774         Page: 1    Date Filed: 09/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-60533                           FILED
                                  Summary Calendar                 September 17, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
ABDUL KARIM ISSIFI,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A209 991 234


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Abdul Karim Issifi is a native and citizen of Niger. In consolidated
petitions for review, Issifi seeks review of decisions by the Board of
Immigration Appeals (BIA) denying his application for asylum, withholding of
removal, and motion to reconsider.               Issifi asserts that he sufficiently
established that he has suffered past persecution and possesses a well-founded




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60533       Document: 00515120774    Page: 2   Date Filed: 09/17/2019


                                  No. 18-60533

fear of future persecution if returned to Niger on account of his conversion from
Islam to Christianity.
      This court generally reviews only the BIA’s decision except to the extent
that the immigration judge’s ruling influences the BIA. Wang v. Holder, 569
F.3d 531, 536 (5th Cir. 2009). Here, the BIA approved of, and relied upon, the
immigration judge’s findings; thus, we may review the decisions of the
immigration judge and BIA. See id.
      As an initial matter, we grant the respondent’s motion to file a
supplemental brief addressing Issifi’s second petition for review. Although
Issifi’s life was threatened on two occasions, the threats do not rise to the level
of persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004).
When reviewing the immigration judge’s findings as to whether Issifi
possessed an objectively reasonable fear of persecution upon returning to
Niger, the BIA erroneously referenced the clearly erroneous standard of
review. Nevertheless, a review of the entire opinion reflects that the BIA
reviewed the issue de novo. See Mikhael v. I.N.S., 115 F.3d 299, 305 (5th Cir.
1997). This review also reflects that substantial evidence supports the BIA’s
finding that Issifi failed to show a pattern or practice of persecution in Niger
against individuals who convert to Christianity. See Eduard, 379 F.3d at 192.
Substantial evidence also supports the BIA’s finding that Issifi failed to show
that he could not reasonably relocate within Niger to avoid persecution on
account of his conversion to Christianity. See id. at 189. As such, Issifi has
failed to satisfy his burden of proof for asylum. See Tamara-Gomez v. Gonzales,
447 F.3d 343, 348-49 (5th Cir. 2006). Because Issifi failed to meet the bar for
asylum, he does not meet the standard for withholding of removal. See Efe v.
Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      Accordingly, Issifi’s petitions for review are DENIED. The respondent’s
motion to file a supplemental brief is GRANTED.

                                        2